Citation Nr: 0019591	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-00 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a low back disability, diagnosed as 
spinal stenosis and osteoarthritis.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected left ulnar fracture.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1954 to August 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a 10 percent evaluation for 
service-connected fracture of the left ulna.  The veteran has 
also timely perfected an appeal to the June 1998 rating 
decision, which denied service connection for degenerative 
disc disease at L5-S1, with stenotic foramen at L3-4, L4-5, 
and L5-S1.  In January 2000, the veteran's claims file was 
transferred to the Montgomery, Alabama, RO for further 
adjudication, at the request of the veteran.  


REMAND

In November 1999, the Board remanded the veteran's claims to 
the RO to schedule a hearing before a Member of the Board at 
the RO.  In a statement, received in January 2000, the 
veteran stated that he wished to have a videoconference 
hearing before a Member of the Board.  In an election form, 
received in February 2000, the veteran also indicated that he 
wished to attend a videoconference hearing.  
A videoconference hearing was scheduled for April 24, 2000.  
In a statement, dated on the date of the scheduled hearing, 
the veteran requested that the videoconference hearing 
request be withdrawn and a personal hearing before a Member 
of the Board at the RO be scheduled.  The record contains no 
notice of the scheduling of such a hearing.  A hearing on 
appeal will be granted if an appellant expresses a desire to 
appear in person.  38 C.F.R. § 20.700(a) (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Montgomery, Alabama, RO before a Member 
of the Board and notify him of such 
hearing.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




